DETAILED ACTION
Regarding Claims 4, 6-7, 9, 12, 15, 17-18, 20-21, 23-24 and 26-30. Cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, 10-11, 13-14, 16, 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe, US Pat No. 7,203,345 (hereinafter Rowe) (cited by the Applicant) in view of Hurst et al., US-PGPUB 2016/0168986 (hereinafter Hurst) and Kreuchwig et al., JP-09-297062 (Machine English translated version-Best As Understood) (hereinafter Kreuchwig) and Barnea, US-PGPUB 2004/0096982 (hereinafter Barnea) as evidenced by Mito, US Pat No. 5,596,135 (hereinafter Mito)

          Regarding Claims 1, 13 and 22. Rowe disclose an apparatus for monitoring a spectrum stability (Col. 12, lines 14-15, consistency), comprising:
a spectroscope configured to measure a spectra of a sample, the spectra of the sample comprising an initial spectrum which is a first measured spectrum from the sample and a plurality of subsequent spectra which are spectra measured after the initial spectrum that are measured from the sample, wherein the plurality of subsequent spectra comprises a first subsequent spectrum and a second subsequent spectrum (Figs. 1 and 2; Col. 3, lines 25-43, series of spectra data collected; Col. 7, lines 15-18; Col. 8, lines 23-44); and a processor (Abstract, computer) configured to perform a time domain analysis on the spectra of the sample determine a similarity change index of the spectra in a time domain based on differences between the initial spectrum and each of the plurality of subsequent spectra of the same sample in real time while measuring the spectra, calculate a change between a first one of the calculated degrees of similarity between the initial spectrum and the first subsequent spectrum, to calculate a second degree of similarity between the initial spectrum and the second subsequent spectrum (Col. 11, lines 36-67; Col. 12, lines 14-25; Col. 3, lines 44-60, the initial spectrum is the prestored spectrum that was first measured from the known identity of a particular person, and the plurality of subsequent spectra are the series of spectrum just measured, and the determination of the similarity change index occurs in real time as the spectrum that was just measured are compared to the database spectrum; Col. 15, lines 32-67; Col. 16, 1-30, including error rates. Note: The comparison is inherently done in a time domain, since the two different spectrums are obtained at different times. As evidence, See Mito Fig. 3, and Col. 3, lines 44-55, where different spectrum collected at different times are compared to each other. This holds true for other references applied here within)

Rowe does not disclose generating a control signal that causes the spectroscope to measure the spectra of the sample based on the similarity change index and to calculate a change between the first degree of similarity and the second degree of similarity in a time domain, calculating the similarity change index in a time domain by converting the degree of similarity into a score.

Hurst discloses determining a similarity change index in real time while measuring the spectra, and to determine whether to generate a control signal that causes the spectroscope to measure the spectra of the sample based on the similarity change index. (Paragraph [0053])

Kreuchwig discloses to calculates a change between a first one of the calculated degrees of similarity between the initial spectrum and the first subsequent spectrum in a time domain, to calculate a second degree of similarity between the initial spectrum and the second subsequent spectrum in a time domain, to calculate a change between the first degree of similarity and the second degree of similarity in a time domain, calculating the similarity change index in a time domain by converting the degree of similarity into a score (Paragraphs [0017]-[0018]; [0023]-[0025]; Paragraph [0011]-[0012]; Abstract; Overview page) (as best understood); 

Barnea discloses calculating the similarity change index by converting the degree of similarity into a score (Figs. 5 and 6).

         Kreuch discloses gradient or changes (or differences) in spectrum from one measurement to the next and comparing the gradients against the criteria to detect defective spectrum and to ensure consistent spectrums that are similar. Barnea meanwhile discloses assigning “score”, but said assigning is nothing more than assignment of some easily recognizable parameter to enhance data analysis. As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kreuchwig, Hurst and Barnea in Rowe and generate a control signal that causes the spectroscope to measure the spectra of the sample based on the similarity change index and to calculate a change between the first degree of similarity and the second degree of similarity, calculate the similarity change index by converting the degree of similarity into a score, so as to have a spectrum that is stable and consistent, and therefore allow to obtain accurate spectrum analysis result.

          Regarding Claims 2 and 14. Rowe discloses the spectroscope comprises a photodetector configured to detect light reflected from or propagated through the sample, and a spectrum obtainer configured to acquire the spectra by performing spectroscopy with respect to the detected light (Figs. 1 and 2; Col. 7, lines 15-18; Col. 8, lines 23-44)

Regarding Claim 3. Rowe discloses a light source configured to emit light onto the sample (Figs. 1 and 2; Col. 7, lines 15-18; Col. 8, lines 23-44)

          Regarding Claims 5 and 16. Rowe discloses the processor is further configured to calculate the degree of similarity between spectra by using a similarity measurement algorithm, the similarity measurement algorithm comprising at least one from among a Euclidean distance, a Manhattan distance, a cosine distance, a Mahalanobis distance, a Jaccard coefficient, an extended Jaccard coefficient, a Pearson’s correlation coefficient, and a Spearman’s correlation coefficient (Col. 12, lines 14-25; Col. 3, lines 44-60)

          Regarding Claims 8, 19 and 25. Rowe discloses the processor is further configured to calculate at least two degrees of similarity between any two spectra from among a predetermined number of consecutive spectra (Col. 15, lines 32-67; Col. 16, 1-30)

The modified Rowe does not disclose computing an average of the calculated degrees of similarity, and to calculate the similarity change index by converting the computed average into a score.

Barnea discloses computing an average of the calculated degrees of similarity, and to calculate the similarity change index by converting the computed average into a score (Fig. 6, 412 average similarity score)



          Regarding Claim 10. The modified Rowe does not disclose the processor is further configured to calculate a first similarity change index by calculating a degree of similarity between an initial spectrum and a subsequent spectrum and converting the calculated degree of similarity between the initial spectrum and a first subsequent spectrum into a first score, to calculate a second similarity change index by converting a change of the calculated degree of similarity into a second score, and to calculate a third similarity change index by calculating at least two degrees of similarity between any two spectra from among a predetermined number of consecutive spectra and converting an average of the calculated at least two degrees of similarity into a third score.

Barnea discloses calculating a first similarity change index by calculating a degree of similarity between an initial spectrum and a subsequent spectrum and converting the calculated degree of similarity into a first score, calculating a second similarity change index by converting a change of the calculated degree of similarity into a second score, and calculating a third similarity change index by calculating at least two degrees of Figs. 5 and 6, similarity scores and average similarity scores of plurality of spectrum)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Barnea in the modified Rowe and calculate a first similarity change index by calculating a degree of similarity between an initial spectrum and a subsequent spectrum and converting the calculated degree of similarity into a first score, to calculate a second similarity change index by converting a change of the calculated degree of similarity into a second score, and to calculate a third similarity change index by calculating at least two degrees of similarity between any two spectra from among a predetermined number of consecutive spectra and converting an average of the calculated at least two degrees of similarity into a third score, so as to enhance understanding of similarity by resorting to something simpler and that is easily recognizable visually.

          Regarding Claim 11. Rowe discloses comparing the first similarity change index with a preset first threshold value, to compare the second similarity change index with a preset second threshold value (Col. 15, lines 32-67; Col. 16, lines 1-21, comparison to two thresholds). Although Rowe does not disclose comparing the third similarity change index with a preset third threshold value, it would have been obvious to perform additional comparison so as to refine the data analysis and gain further insight/

The modified Rowe does not disclose determining the stability of the spectrum by integrating results of the three comparisons.

Barnea discloses comparing the first similarity change index with a preset first threshold value, to compare the second similarity change index with a preset second threshold value, and to compare the third similarity change index with a preset third threshold value (Fig. 5; Paragraph [0105]-[0106], comparison of scores of plurality of spectra; Note that the claims do not require the thresholds to be different), and to determine the stability of the spectrum by integrating results of the three comparisons (Fig. 6, averaging)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Barnea in the modified Rowe and compare the first similarity change index with a preset first threshold value, to compare the second similarity change index with a preset second threshold value, and to compare the third similarity change index with a preset third threshold value, and to determine the stability of the spectrum by integrating results of the three comparisons, so as to enhance understanding of similarity by resorting to something simpler and that is easily recognizable visually.

Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive. 
          In response to the Applicant’s argument with respect to the amendment, the Examiner has updated the rejection as shown above.

Note: Applicant should contact the Examiner for interview to further discuss the case as needed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.